If I construed Section 3361 C.G.L. as it has been construed in the opinion prepared by Mr. Justice Thomas I would concur in the views expressed in that opinion, but I think that all Section 3361 C.G.L. requires *Page 146 
is the installation of proper facilities named in the statute, including facilities for lighting, and does not require the owner, or one standing in the place of the owner, of an apartment house to keep lights burning at all times.
It appears to me that the owner and lessee of the apartment house involved here had compiled with the requirements of the statute and that, therefore, there was no liability.
ADAMS, J., concurs.